Holmes, J.
This is an action of tort for personal injuries, brought by a conductor on the defendant’s road. While his car passed under a low bridge the trolley had to be disconnected from the wire and connected again when it emerged. The car had a closed end with a window, out of which it was difficult to lean to make the connection, and the plaintiff had stepped around to the outside and was standing upon a bumper of the car, when he was thrown off by a jolt. For several weeks the track had been uneven at this point in consequence of the frost, having been lifted two or three inches. This the plaintiff knew, although according to his testimony the jolt by which he was thrown off was more severe than usual. The weather was moist, the speed of the car greater perhaps on that account, and as the plaintiff, who was an experienced man, also knew, other things being equal, the extent of the rocking or jolting motion depended on the speed. At the trial, the presiding judge directed a verdict for the defendant, and the case is here on exceptions.
We are of opinion that the ruling was right. The possibility of an occasional jolt is a thing which every one who gets upon a street car must be taken to contemplate. The probability of one in this place the plaintiff specifically knew. Knowing this, he put himself in a position manifestly attended by a serious risk of being thrown off if a jolt should come, when it was open to him to do his duty from a safe place. We assume that he did not expect the motion or shock to be so great as it was, but, under the conditions which we have described, no one could tell exactly what it would be, and, however common the practice may have been, by exposing himself to it he took the chances of its turning out greater or less.

^Exceptions overruled.